MORROW, P. J.
Theft of cattle is the offense; punishment fixed at confinement in the penitentiary for a period of two years. The term of court at which the trial took *513place adjourned on the 17th day of March, 1928. Sentence,was entered and notice of appeal given on the 1st day of March, and 60 days after the adjournment of the term were allowed within which to prepare and file the statement of facts and bills of exceptions. There are several bills of exceptions copied in the transcript, all of which appear to have been filed on the 8th day of June, 1928, which was 83 days after court adjourned. The statement of facts was filed April 24, 1928. The consideration of the bills of exceptions is precluded by article 760, O. C. P. 1925.
The statement of facts has been read. A rehearsal of the evidence is not deemed necessary. There was some conflict of testimony touching the identity of the animal, the ownership of which was claimed by both Powell, the injured party, and the appellant, who sold the animal to a man named Blair. The state’s evidence, if believed, is sufficient to support the verdict. The conflicts in the evidence must be regarded as settled by the verdict of the jury. The issues of fact were submitted to the jury in a charge against which there was no objection except one in very general terms. Some special charges were requested and. refused, but the action of the court thereon is not brought up in a manner which authorizes a review.
The judgment is affirmed.